FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               December 15, 2015
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                    TENTH CIRCUIT


 MATTHEW RUCKER,

          Plaintiff - Appellant,
 v.

 THE VATICAN BANK; THE
 WORLD BANK; THE                                       No. 15-3171
 INTERNATIONAL MONETARY                    (D.C. No. 5:15-CV-03143-SAC-DJW)
 FUND; THE FEDERAL RESERVE;                              (D. Kan.)
 THE UNITED STATES FEDERAL
 CORPORATION; THE STATE OF
 KANSAS CORPORATION,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, O’BRIEN, and BACHARACH, Circuit Judges.


      Matthew Rucker, a prisoner housed at the Larned Correctional Mental

Health Facility, seeks leave from this court to proceed in forma pauperis and to

appeal the district court’s dismissal of his complaint as legally frivolous. We do



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order is not binding
precedent except under the doctrines of law of the case, res judicata and collateral
estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
not see how we can. Even if we were to grant his motion and reach the merits of

his appeal, Mr. Rucker has failed to identify any reasoned basis for reversing the

district court’s order. The district court’s order is affirmed and the appeal is

dismissed. We further note that the district court’s dismissal is Mr. Rucker’s

third strike under 28 U.S.C. § 1915(g), restricting any future actions brought

under that section. Mr. Rucker’s in forma pauperis motion is denied. He is

reminded that he is obliged to pay the filing fee in full.


                                               ENTERED FOR THE COURT


                                               PER CURIAM




                                         -2-